Per Curiam.
This is an action for personal injuries. The plaintiff, while driving through one of the public streets of Woodbury, was run into from behind by a trolley car of the defendant company. His wagon was partly demolished, his horse was so badly hurt as to necessitate its being killed, and he him*135self received severe injuries to his person. The trial resulted in a verdict in plaintiff’s favor, and the damages were assessed at $15,000.
The only ground upon which we are asked to set aside this verdict is that it is grossly excessive.
It is conceded by counsel for the defendant that the money loss sustained by the plaintiff as the dire.ct result of this accident is approximately $2,200, and the argument is that a sum much less than $12,800 would fairly compensate him for his personal injuries.
Although the award is large, we cannot say that it is manifestly excessive. The plaintiff was fifty-six years old at the lime of the accident. He was then in good health. That his injuries were severe cannot be questioned. We think that the jury was justified in finding that he had sustained a concussion of the brain and an injury to the spine, as well as a severe laceration of his leg; that as a result of these injuries he was at the time of the trial, which took place some twenty months after the occurrence of the accident, unable to sit in a comfortable position or get out of his chair without great difficulty; that, although he could walk to some extent, he was not able to go> up' and down stairs without trouble; and that his earning power had been practically destroyed. Assuming that the jury found these facts (as, we think, the testimony justified them in fihding), we are unwilling to say that the sum awarded him for these injuries is SO' excessive as to justify judicial interference.
The rule to show cause will be discharged.